Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 5/14/2021, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.   	Claims 1, 4 -27, 33, 34 are pending in this office action.
Claims 1, 24-26 have been amended. 
Claims 2, 3 have been further cancelled.
Claims 1, 4-27, 33, 34 have been rejected.

Claim Rejections - 35 USC § 103
4.   	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.    	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating
obviousness or nonobviousness.

7.    Claims 1, 4-16, 18-27, 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. 2007/0128311 in view of Fukuda et al. US 2010/0209585 and further in view of evidence given by Taisuke et al. JP 2005137362.

8.    Regarding claims 1, 7,8, 22, 24-27, Prakash et al. discloses a sweetener composition that an ‘edible ingredient’ can be cyclamate, acesulfame K etc. which is a high intensity sweetener (at least in [0860], [0857]) to meet claims 1, 7,8, 22. Prakash et al. also discloses sweetener composition comprising maltotriose (i.e. trisaccharide) (at least in [0083]), and the sweetener composition is used orally (at least in [0045], [0095]) to meet claim 1.
Prakash et al. also discloses that high intensity sweetener also exhibit bitter taste (i.e. unpleasant taste sensation) in addition to sweetness ([0026], [0027]) and therefore, contributes an unpleasant bitter taste in the composition as claimed in claims 1,24,25. Prakash et al. also discloses that the composition contains at least one sweet taste improving agent selected from carbohydrates (0081], [0082]) and it includes maltotriose ([0083]).
It is to be noted that the three dimensional structure of tri-saccharides have the property to wrap around the unpleasant taste and therefore, has the property to suppress (or mask) other unpleasant taste as is evidenced by Taisuke et al. (at least in Abstract, [0156], [0157]; in claims 1, 6, 7 of Taisuke et al.).
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the concentration of tri-saccharide e.g. maltotriose to compare the intensity and degree of reduction or masking the unpleasant taste sensation in the composition while compared to the group having absence of tri-saccharides in the oral composition.

Fukuda et al. discloses that melezitose is a preferred non-reducing sugar and it provides optimal sweetness with an improved storage stability when present in the food composition ([0060]) and it can be added 60-95% by weight in the composition (at least in [0057], [0058]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. by including the teaching of Fukuda et al. to incorporate melezitose which is a preferred non-reducing sugar and it provides optimal sweetness with an improved storage stability when present in the food composition ([0060]) and it can be added 60-95% by weight in the composition (at least in [0057], [0058]).
Regarding claim 1, even if there is no explicit disclosure that “melezitose has the property to suppress unpleasant taste, however, (i) claim 1 has maltotriose plus melezitose which is met by the combinations of prior arts and therefore, because the structures of both the maltotriose  and  melezitose as disclosed by Prakash et al. in view of  Fukuda et al. are identical to the claimed maltotriose plus melezitose containing composition and both the prior arts disclose the composition can include similar bitter substance (at least in Prakash et al. [0026], [0046],[0848]) and in  Fukuda et al. ( [0039] green tea component catechin caffeine), therefore, they will have the common property of reducing the unpleasant taste sensation when present in the food composition. 

9. 	Regarding claims 24-27, it is to be noted that all the claim limitations have been addressed above. It is also to be noted that “A method of reducing or masking an 
Prakash et al. discloses that the composition can be used as tabletop sweetener composition” ([0895]-[0897]) can include additionally, maltodextrin, sucrose etc. as bulking agent and which meets “additional saccharide other than tri/or tetra saccharide as claimed in claim 26. One of ordinary skill in the art would use the teaching of Prakash et al. by including at least one sweet taste-improving agent selected from carbohydrates (0081], [0082]) which includes maltotriose ([0083]) to make this tabletop sweetener composition by using the method of mixing the ingredients like tri -saccharide, in combination with high intensity sweetener in a way which will provide sweetness but will mask the bitter aftertaste of this tabletop composition formulation of Prakash et al. because maltotriose has the property to improve sweet taste and would suppress (or mask) other unpleasant taste as is evidenced by Taisuke et al. (at least in Abstract, [0156]; in claims 1,6, 7 of Taisuke et al.) and in combination with melezitose is a preferred non-reducing sugar and it provides optimal sweetness as disclosed by Fukuda et al. ([0057], [0058], [0060]) and also additional saccharide provides desired sweetness and serves as bulking agent of the composition ([0897]).
Therefore, it reads on “A method of reducing or masking an unpleasant taste or sensation” as claimed in claim 24 and also “to reduce or mask the unpleasant taste” of claim 25. It is also to be noted that it is used orally as discussed above to meet “for oral ingestion” as claimed in claim 24.

Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 to 100,000 ppm ([0882]).
Therefore, it is within the skill of one of ordinary skill in the art to optimize the amount of tri/tetra saccharide needed to reduce or mask the ‘unpleasant taste’ of the high intensity sweetener containing edible composition.
Therefore, the precise effective amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of tri-saccharide in Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. “effective amount” to reduce or mask an unpleasant taste. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Fukuda et al. discloses that melezitose is a preferred non-reducing sugar and it provides optimal sweetness with an improved storage stability when present in the food composition ([0060]) and it can be added 60-95% by weight in the composition (at least in [0057], [0058]). Therefore, Prakash et al. in view of Fukuda et al. meets the combined amount of “at least 60% by weight” of claim 4.

11.    Regarding claims 5, 6, 33, 34, Prakash et al. also discloses that high intensity sweetener also exhibit bitter taste (i.e. unpleasant taste sensation) in addition to sweetness ([0026], [0027]) and therefore, an unpleasant taste sensation is a bitter taste sensation as claimed in claimed in claims 5, 6, 33, 34.

13.    Regarding claim 9, 10, Prakash et al. discloses that the edible ingredient is a steviol glycoside including Reb A (at least in [0068], [0860], and [0886]).

14.    Regarding claim 11, Prakash et al. discloses that the edible ingredient can include peptides, protein hydrolyzates (i.e. peptide fragments), and magnesium chloride also as “sweet taste improving additives” (at least in [0097]).

15.    Regarding claim 12, Prakash et al. discloses that the composition is a beverage product (at least in [0046]).

16.    Regarding claims 13, 15, Prakash et al. discloses that the composition can be a food product, orally ingestible beverage e.g. it can be fruit juice beverage product, powdered soft drink having water ([0046]) and contains water with natural or artificial flavors ([0046]) and flavorants serves as “sweet taste improving agent also (at least in [0105]).

17.    Regarding claim 14, Prakash et al. discloses that orally ingestible composition can be carbonated water with flavors also (at least in [1354]) and /or with acidulent makes acidic pH ([1354]).

18.    Regarding claim 16, claim 16, is interpreted as the amount of trisaccharide /tetrasaccharide to be used can be in an amount which will attribute unpleasant taste masking effect but will not additionally attribute its own sweetness taste if it is “below its taste threshold concentration” in the composition as claimed in claim 16.
Also as discussed above, Regarding the phrase “ in a concentration effective to reduce or mask the unpleasant taste sensation” as claimed in claim 1 and also “with an effective amount” as claimed in claim 24 can be addressed by considering that 
Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 to 100,000 ppm ([0882]).
Therefore, it is within the skill of one of ordinary skill in the art to optimize the amount of tri/tetra saccharide needed to reduce or mask the ‘unpleasant taste’ of the high intensity sweetener containing edible composition.
It is also to be noted that the ‘taste threshold concentration” is the concentration that depends on the type of saccharide, individual is administered etc. as evidenced by applicants own disclosure in the specification ([0095], [0174], [0177], [0178]).
Therefore, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of trisaccharide in Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. “below its taste threshold concentration. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


(10%) ([0882]) and the orally ingestible composition can be beverage also ([0046]).

20.    Regarding claims 20, 21, Prakash et al. discloses that Reb A can be 100-3000 ppm (at least in [0886]).

21.    Regarding claim 23, Prakash et al. discloses that the sweetener composition can include bulking agent (at least in [0896]) and the composition can be used as tabletop sweetener ([0896], [0897]).

22.    Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. 2007/0128311 and in view of evidence given by Taisuke et al. JP 2005137362 and further in view of Fukuda et al. US 2010/0209585 as applied to claim 1 and further in view of Prakash et al. US 2011/0160311 (hereinafter Prakash et al. ‘311).

23.    Regarding claim 17, claim 17, is interpreted as at least one of the tri-/tetrasaccharide amount to be used in an amount which will attribute sweetening activity as a sweetener and therefore, need to be “at or above its taste threshold concentration” in the composition as claimed in claim 17.
Prakash et al. discloses that carbohydrate includes maltotriose ([0083]) and carbohydrate can be used in an amount from 1000 to 100,000 ppm ([0882]).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Prakash et al. ‘311 to get guideline to optimize the concentration above threshold value in order to have desired sweetening activity of the composition.
(Additionally), Prakash et al.’311 also discloses that the threshold value depends on (i) person testing the taste and (ii) type of saccharide used ([0027]).
Therefore, it is considered as Result Effective Variable.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sweetener in Prakash to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired sweet taste etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments


25.	 Applicants’ amended claim 1 is amended by incorporating cancelled claim 2 and claim 3. However, claim 1 is maintained broad with the open ended “comprising” transitional phrase. Claims 24 and 25 and 26 have been similarly amended like claim 1. Therefore, the rejection is maintained and made final.

26.	Applicants argued on 
(a) page 7 first paragraph, in remarks section that “As noted above, the Office agrees that Prakash 2007 does not disclose melezitose at all. Fukuda mentions melezitose only once, at [0060]. Fukuda never discloses or suggests that the carbohydrates used therein, whether non-reducing or not, would be expected to improve a bitter or unpleasant taste. Fukuda discloses, instead, that bitterness and astringency of the 0.5 to 15.0 wt. % of non-polymer catechins in the instant beverage that includes a dried extract of green tea is mitigated by a specific purification process of the extract as well as the inclusion of 0.01 to 10.0 wt. % of a hydroxycarboxylic acid or a lactone, or a salt thereof. See Fukuda at [0031], [0032] and [0047]. Fukuda's claim 1, that notably does  not include carbohydrate, is illustrative”.
(b) Applicant also argued that the examiner has not established the obviousness of claim 1 by combining Prakash with Fukuda.
In response to (a), it is to be noted that 

Even if there is no explicit disclosure that “melezitose has the property to suppress unpleasant taste, however, (i) claim 1 has maltotriose plus melezitose which is met by the combinations of prior arts and therefore, because the structures of both the maltotriose plus melezitose as disclosed by Prakash et al. in view of  Fukuda et al. which meet the claimed maltotriose and  melezitose, therefore, the composition  will have the common property of reducing the unpleasant taste sensation when present in the food composition.
(ii) Additionally, in response to the applicants argument that Fukuda never discloses or suggests that the carbohydrates used therein, whether non-reducing or not, would be expected to improve a bitter or unpleasant taste ([0060])is not a detailed interpretation of [0060]).  Fukuda et al. ([0060]) discloses that a nonreducing sugar is preferred and it can be melezitose and it provides the non-polymer catechins with improved sweetness ([0060]) which means that the known bitter catechin containing composition gets improved storage stability with optimal sweetness (i.e. improves sweetness of a bitter substance and  to restore sweetness) in presence of melezitose . This is an implicit disclosure to improve sweetness to a bitter substance containing composition with storage stability.  It is also to be noted that even if bitterness is 
In response to (b), regarding the substance of the examiner’s obviousness rejection as argued on page 7 middle paragraph of the remarks, the requirements for obviousness are discussed in MPEP § 2142. As explained in the previous Office Action, 
Prakash et al. discloses the oral ingestion comprises caffeine, tea and bitter tasting agent ([0046]) and including sweet taste improving agent improve sweet taste of bitter compounds ([0120], [0121], [0140]) including caffeine ([0834]). Prakash et al. also discloses that the composition contains at least one sweet taste improving agent maltotriose ([0083]).
The only deficiency  between claim 1 and the teachings of Prakash et al. is the use of the claimed “melezitose” in the oral ingestion composition.
Fukuda et al. teaches melezitose as preferred non-reducing sweetener to provide an improved storage stability and to obtain optimum sweetness ([0060]). 
Like the claimed invention, both Prakash and Fukuda are directed to nutritional composition comprising oral bitter ingredients plus sweetener containing composition as discussed above. Therefore, they are combinable. 
One of ordinary skill in the art would reasonably have expected that substituting the melezitose as taught by Fukuda for the nutritional oral composition of Prakash would have been within the skill of the art and yielded the predictable result of an improved storage stability and with optimum sweetness of such non-polymer catechin containing product composition (Fukuda et al. [0060]).  See MPEP § 2143(I)(B) and § 

27.	Applicants summarized argued on pages 7-9 that “Taisuke et al.  primarily discloses that trisaccharide of glucose is different than melezitose” and therefore, the masking effect by trisaccharide glucose cannot be generalized for all trisaccharides inappropriately”
In response it is to be noted that examiner does not agree. Although, NPL Taisuke et al. was used as evidentiary reference and rejection can be maintained without this evidentiary reference because, the disclosed composition having ingredients maltotriose and melezitose have identical structures in the claimed composition having these ingredients and therefore, would have identical property. 
However, examiner believes it can be maintained as evidentiary prior art in order to emphasis the property. Examiner’s position is discussed here. If we consider at least  the paragraphs [0001], it recites “glucose constituting trisaccharide” and in [0151] it recites monosaccharides can be glucose, fructose etc. ([0151])  [0156], [0157] of NPL Taisuke et al., it is to be noted that it is a general property of “trisaccharide” and the property varies with respect to individual component within the trisaccharide, being the most for panose ( on page 20, Under Description, [0155], “trisaccharides” and  there are two [0156],  [0157]). Therefore, even if trisaccharide glucose is considered as an example, it is “trisaccharide”, in general and melezitose has two glucose and one fructose and fructose is also considered as unit saccharide and also maltotriose as trisaccharide (at least in [0151]). Therefore, even if melezitose is not particularly mentioned , ‘trisaccharide’ is mentioned and it is trisaccharide and 
The rejection is maintained as final. 

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792